DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                            Status of the Claims 
2.	Claims 1-7, 9-27 are currently pending. Claims 24-26 are withdrawn as being drawn to a non elected invention.  This office action is in response to the amendment filed of 02/28/2022. 
                                                              Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 6 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Concerning claim 6 The claim recites “the one or more polymer blocks” which renders the claim indefinite as there is not enough antecedent basis for this limitation. Claim 5 from which claim 6 depends indicates “two or more polymer blocks”. 
Concerning claim 27 the claim recites a polymer having particular properties after curing which renders the claim indefinite as the claimed product is an uncured polymer composition. As such the particular properties of a cured polymer will depend on the curing agent structure and amount of the curing agent which is used. As such it is not clear what curing process is used to give the indicated properties and so it is not clear what polymer would and would not meet the claimed limitations. 
Also concerning claim 27 the claim recites “the star branched block composition” which does not have enough antecedent basis. Claim 1 provides antecedent basis for “the star-branched block copolymer”. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claims 1-7, 9-12, 16-17 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kubo (JP 2011-216244 A; All citations refer to the english language machine translation unless otherwise stated) in view of Van der Huizen (WO 2015/175812) as is evidenced by  Wang (Wang, Lian et al “Surface modification of polystyrene with atomic oxygen radical anions-dissolved solution” Applied Surface Science 2008 254 pg 4191-4200) and Makowski (US 3,821,148).
Concerning claim 1 and 5 Kubo teaches a star polymer having a polymer block structure which includes a polymer block A, a block B, and a block C (paragraph 0008).  The arm structures of the polymer are indicated to preferably having the same structure as one another (paragraph 0011) and the number of arms is indicated to preferably be 3 or more and 20 or less (paragraph 0031). The polymer block A is indicated to be a polymer block preferably consisting of a repeating unit derived from an aromatic vinyl compound having an ionic conductive group (paragraph 0015). This structure is indicated to be formed by selectively introducing a into conductive group into a polymer block which is includes an aromatic vinyl compound (Paragraph 0016).  The aromatic vinyl monomer is indicated to preferably be styrene or vinyl biphenyl from the view point of ease of introduction of the an ion conductive group  (paragraph 0016), and the polymer block A is obtained by polymerizing 1 or more of preferred monomers of styrene alpha methyl styrene, 4-methyl styrene, 4-ethyl styrene alphamethyl 4-methyl styrene and alpha methyl 2-methyl styrene (paragraph 0018). The polymer block C is a polymeric block made from an aromatic vinyl based compound which can include 4-t-butyl styrene (paragraphs 0027-0028).  Polymer Block B is indicated to be made from a monomer such as a conjugated diene and is preferred to be 1,3 butadiene units or isoprene units (paragraph 0043) and is indicated to be hydrogenated in an amount of preferably 80 mol% (paragraph 0042).  The weight ratio of the amount of polymer block A to polymer block C is preferably 80:20-4:96  (paragraph 0047) and the weight ratio of the total amount of the polymer block B and the total amount of the polymer block C is preferably 80:20-15:85 (paragraph 0048). 
The number average molecular weight of the arm of the polymer is indicated to be from 7,000 to 400,000 and preferably 20,000 to 100,000 (paragraph 0049) and the number average molecular weight of the star polymer as a who is indicated to be preferably from 40,000-1,5000,000 (paragraph 0050). A peak molecular weight will be between the number average and weight average molecular weight of the polymer and as such the peak moleuclar weight would be equal to or greater than the number average molecular weight thereby providing an overlapping range with the claimed ranges of the peak molecular weight of each arm and the polymer as a whole. 
Kubo teaches a particular example of a polymer which is made from a poly (4-tertbutyl styrene)-b-polystyrene-b-poly(4-tert-butylstyrene-b-polyisoprene to which is added divinyl benzene as a coupling agent to form a star copolymer(paragraph 0078) which includes two or more polymer blcoks per polymer arm . This star copolymer is indicated to have a peak molecular weigh of 57900 per arm and a total peak molecular weight 178,700, have a styrene unit content of 9 mass% and a 4-tertbutyl styrene unit of 43.3 mass% (paragraph 0079) and the star copolymer is indicated to undergo a hydrogenation reaction using a Ni/Al catalyst to hydrogenate the polyisoprene which is indicated to hydrogenate all of the polyisoprene(paragraph 0079). 
It should be noticed that the aromatic ring of a styrene monomer unit is capable of reacting with radicals. Wang provides evidence of this by reacting a polystyrene polymer with oxygen radicals in order to form groups which are added to the aromatic ring of the polystyrene (pg 4199 column 1 paragraph 2 column 2 paragraph 1) thereby providing evidence that a styrene ring would be capable of reacting with radicals. 
This exemplary polymer of Kubo differs from the claimed polymer in that the amount of the styrene, corresponding to the claimed unit i (resulting from styrene) is too low (below 10 wt%) and the amount of the units i and ii (resulting from styrene and t-butyl styrene) together is too small (below 80 wt%), and the molecular weight of the polymer arms is too large (above 50,000). Additionally Kubo does not specifically teach the claimed amount of hydrogenation of the styrene units of polymerized unit (i), that some the tert butyl styrene units which correspond to the claimed units ii are hydrogenated or that the glass transition temperature of the polymer is within the claimed range. 
Concerning the glass transition temperature Makowski is drawn to block copolymers and teaches that styrene polymers having a glass transition temperature of about 377 K ( or about 104 C)and t butyl styrene has a glass transition temperature of about 420K ( or about 147 C) (Makowski Column 9 lines 1-5). This indicates that the block copolymer of Kubo which includes blocks of t-butyl styrene and styrene would be expected to have either a Tg corresponding to one of these monomers or a Tg that is between that of the two aromatic monomers. The hydrogenated isoprene block of the polymer of Kubo would not be expected to alter the Tg as the block structure of the Kubo would result in the blocks separating from one another and as such would give areas having a Tg resulting only from the aromatic blocks. All of these Tg values are within the claimed range and so the star block copolymer of Kubo would have a Tg value that is within the claimed range. 
Given that the weight ratio of the amount of polymer block A to polymer block C is preferably 80:20-4:96  (paragraph 0047) and the weight ratio of the total amount of the polymer block B and the total amount of the polymer block C is preferably 80:20-15:85 (paragraph 0048). This indicates that the polymer block B which does not include the monomer of i or ii can be present in as low as 3 mass% (15 % of the combination of block B and C where C can be present as low as 20 % of block A) indicating the combination of monomer i and ii can be present in a total of up to 96.6 mass % which is an overlapping range with the claimed range of greater than 80 wt% of the copolymer as a whole. Additionally the monomer of block A which can be preferably styrene can be present in an amount which is up to 77.27 mass % (80:20:3.53 of blocks A:C:B to indicate the maximum amount of Block A which can be styrene) which is also an overlapping range with the claimed range. 
As such Kubo teaches overlapping ranges with the claimed ranges of the amounts of the indicated monomer units.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.
Van Der Huizen is drawn to multiarm polymers made from at least one conjugated diene and on or more monoalkenyl arene compounds which can be hydrogenated (abstract). The hydrogenation  is indicated to provide at least 95 % of olefin unsaturation to be hydrogenated and less than 10% of aromatic unsaturated to be hydrogenated (pg 9 lines  10-20) and is indicated to preferably use nickel aluminum catalysts ( pg 9 lines 25-35 pg 10 lines 9-15). 
Kubo teaches that when the hydrogenation rate of the carbon carbon double bond of the polymer block B is high, deterioration of the polymer electrolyte membrane which is made from the polymer can be suppressed (paragraph 0042). Kubo further teaches that after the polymer is formed an hydrogenated an ion conducting group is introduced to an aromatic ring of the aromatic vinyl compound unit to improved the radical resistance of the polymer electrolyte (paragraph 0024). This indicates that it is important in the polymer of Kubo to not destroy too many of the aromatic rings of the aromatic vinyl compound unit in order to allow for functionalization of the aromatic ring after the polymer is hydrogenated. This would result in some hydrogenation of the polymerized units (i) and of the high Tg monomer of (ii)
It would have been obvious to one of ordinary skill in the art at the time of filling alter the exemplary polymer of Kubo to provide  the claimed amounts of the peak molecular weight of the  polymer arms as well as the amounts of claimed unit i and i+ii because Kubo teaches overlapping ranges of these values with the claimed ranges and to use the hydrogenation method of Van der Huizen for the polymer of Kubo for the purpose of providing a high hydrogenation of conjugated diene units and a low hydrogenation of the aromatic ring containing units in order to provide the desired suppression of polymer deterioration and improved radical resistance which would provide the claimed amount of hydrogenation and would provide some amount of hydrogenated units of both the first aromatic vinyl monomer unit and the high Tg monomer unit resulting from t-butyl styrene thereby providing the claimed structure. 
Concerning claim 2 Kubo further teaches that in block A, alternatives to the styrene monomer among the preferred monomers include 4-methylstyrene. 4-ethylstyrene alpha methyl 4-methylstyrene and alpha methyl -2-methyl styrene  (paragprah 0018). The monomers all fit the claimed structure provided by the substituted styrene of formula (I) and would be considered to be substantially equivalent and interchangeable with the styrene monomer used in the example of Kubo. 
It would have been obvious to one of ordinary skill in the art at the time of filling to replace the styrene monomer of the exemplary polymer of Kubo with one of 4-methylstyrene. 4-ethylstyrene alpha methyl 4-methylstyrene and alpha methyl -2-methyl styrene which fit within the claimed structure because Kubo lists them among the preferred monomers and as alternatives to styrene and as such the monomers are substantially equivalent and interchangeable with one another. 
Concerning claim 3 Kubo teaches that the weight ratio of the amount of polymer block A to polymer block C is preferably 80:20-4:96  (paragraph 0047) and the weight ratio of the total amount of the polymer block B and the total amount of the polymer block C is preferably 80:20-15:85 (paragraph 0048). This indicates that the polymer block B which does not include the monomer of i or ii can be present in as low as 3 mass% (15 % of the combination of block B and C where C can be present as low as 20 % of block A) indicating the combination of monomer i and ii can be present in a total of up to 96.6 mass % which is an overlapping range with the claimed range of greater than 80 wt% of the copolymer as a whole. Additionally the monomer of block C which can be preferably t-butyl styrene can be present in an amount which is up to 77.27 mass % (4:96:16.9 of blocks A:C:B to indicate the maximum amount of Block C which can be t-butylstyrene) which is also an overlapping range with the claimed range.  Additionally Kubo teaches and exemplary star polymer having a 4-tertbutyl styrene unit of 43.3 mass% (paragraph 0079).  This indicates that Kubo teaches at least an overlapping range with the claimed range of polymerized units (ii)  being present in more than 1 wt%. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed amount of the t-butyl styrene monomer unit corresponding to polymerized unit (ii) because Kubo teaches an overlapping range with the claimed range. 
Concerning claim 4 Kubo further teaches that the block copolymer which is formed after hydrogenation is in a composition of just the start block copolymer  which is then added to another reaction by itself  (paragraph 079-0080) indicating that the polymer composition will comprise more than 80% of the block copolymer. 
Concerning claim 6 Kubo further teaches that in the exemplary polymer there are multiple blocks of styrene and t-butyl styrene that when hydrogenated would give the units (i) and (ii) (paragraph 0079). As is indicated above Kubo teaches The weight ratio of the amount of polymer block A to polymer block C is preferably 80:20-4:96  (paragraph 0047) and the weight ratio of the total amount of the polymer block B and the total amount of the polymer block C is preferably 80:20-15:85 (paragraph 0048). Of these blocks in the exemplary polymer only block B includes a monomer unit is not part of the claimed polymerized unites (i) and (ii). As such the indication polymer block B can be as low at 15% of the block B and C together, this indicates that Kubo teaches an overlapping range with the claimed wt % of polymer block having at least 80 wt% of the combination fo polymerized units (i) and (ii). 
The hardness of the polymer result in particular from the monomers which are used in the polymer and vinyl aromatic monomers such as styrene an t-butyl styrene are well known as hard monomers which provide hardness to the polymer. As such when the claimed amount of the polymerized units (i) and (ii) are used it would be expected to result in the claimed Shore A hardness due to the use of the vinyl aromatic monomers in large amounts. 
It would have been obvious to use the claimed amount of polymerized units (i) and (ii) which would result in the claimed shore A hardness because Kubo teaches an overlapping range with the claimed range of the amount of the vinyl aromatic units of polymerized units (i) and (ii). 
Concerning claim 7 Kubo further teaches that the number average molecular weight of the arm of the polymer is indicated to be from 7,000 to 400,000 and preferably 20,000 to 100,000 (paragraph 0049) and the number average molecular weight of the star polymer as a who is indicated to be preferably from 40,000-1,5000,000 (paragraph 0050). A peak molecular weight will be between the number average and weight average molecular weight of the polymer and as such the peak molecular weight would be equal to or greater than the number average molecular weight thereby providing an overlapping range with the claimed ranges of the peak molecular weight of each arm and the polymer as a whole. As such Kubo teaches an overlapping range with the molecular weight of the starbranched copolymer. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.
Additionally the solution viscosity of a polymer is dependent on the polymer structure, the monomers which are used and most importantly the molecular weight of the polymer. 
The polymer of Kubo in view of Van der Huizen teaches the claimed polymer branched structure and the claimed monomers of the polymer as is indicated above. Kubo also teaches an overlapping range with the claimed range of the molecular weight of the polymer. This would result in an overlapping range with the claimed range of the solution viscosity. 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed molecular weight of the polymer because Kubo teaches an overlapping range with the claimed range, which in turn would provide an overlapping range with the solution viscosity of the polymer. 
Concerning claim 9 Kubo does not teach the use of 1,3 cyclohexadiene units.  The claim as currently drafted does not require that cyclohexadiene units be present in the polymer only that if they are present more than 50 mol% of these units are hydrogenated. As such the polymer of Kubo in view of  Van der Huizen would meet the claimed limitations. 
Concerning claim 10 Kubo teaches that in block A, alternatives to the styrene monomer among the preferred monomers include 4-methylstyrene also known a paramethyl styrene  (paragraph 0018). 
It would have been obvious to one of ordinary skill in the art at the time of filling to replace the styrene monomer of the exemplary polymer of Kubo with  4-methylstyrene because Kubo lists 4-methylstyrene among the preferred monomers and as an alternative to styrene and as such the monomers are substantially equivalent and interchangeable with one another. 
This would provide the claimed structure as the exemplary polymer of Kubo provides tert-butyl styrene and subjects the polymer to hydrogenation which would hydrogenate at least some of the polymerized tertbutyl styrene, thereby providing the claimed structure. 
Concerning claim 11 Kubo teaches a polymer which includes styrene and isoprene monomer units (paragraph 0079). The claim as is currently drafted does not require that the first vinyl aromatic monomer is different from the second aromatic vinyl monomer and as such the styrene of the Kubo polymer would be able to be both the first aromatic vinyl monomer and the second aromatic vinyl monomer.  As such the polymer of Kubo in view of Van der Huizen would have the claimed polymerized monomer units and teach the claimed composition. 
Concerning claim 12 Kubo in view of Van der Huizen teaches the composition of claim 1 indicated above. 
Kubo further teaches that the polymer can have a structure of made from polymer block (A) (C) and optionally (B) attached to a core structure (Y)  and can have a structure of C-A-Y, among others (paragraph 0046). 
The arm structures of the polymer are indicated to preferably having the same structure as one another (paragraph 0011) and the number of arms is indicated to preferably be 3 or more and 20 or less (paragraph 0031).
the polymer block A is obtained by polymerizing 1 or more of preferred monomers of styrene alpha methyl styrene, 4-methyl styrene, 4-ethyl styrene alphamethyl 4-methyl styrene and alpha methyl 2-methyl styrene (paragraph 0018) and in the exemplary polymer correspond to only  claimed structure (i) (paragraph 0079). The polymer block C is a polymeric block made from an aromatic vinyl based compound which can include 4-t-butyl styrene (paragraphs 0027-0028) and in the exemplary structure corresponds to only the claimed units (ii) as tert butyl styrene can be when hydrogenated forms a hydrogenated form of polymerized units (i) as tertbutyl styrene is a vinyl aromatic monomer which includes a styrene ring which would be radical reactive.  This indicates that when the block copolymer structure has a structure C-A-Y this corresponds to the claimed block structure (E-D-)nX. 
It would have been obvious to one of ordinary skill in the art at the time of filling to alter the block structure of the polymer of Kubo in view of Van der Huizen to give the claimed structure because Kubo teaches that the polymer blocks can be arranged in the claimed orientation. 
Concerning claim 16 Kubo further teaches that the number average molecular weight of the arm of the polymer is indicated to be from 7,000 to 400,000 and preferably 20,000 to 100,000 (paragraph 0049) and the number average molecular weight of the star polymer as a who is indicated to be preferably from 40,000-1,5000,000 (paragraph 0050). A peak molecular weight will be between the number average and weight average molecular weight of the polymer and as such the peak molecular weight would be equal to or greater than the number average molecular weight thereby providing an overlapping range with the claimed ranges of the peak molecular weight of each arm and the polymer as a whole. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.
	It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed amounts of the peak molecular weight of the polymer arms and branched copolymer of Kubo in view of Van der Huizen because Kubo teaches overlapping ranges with the claimed ranges. 
Concerning claim 17 Kubo in view of Van der Huizen does not particularly teach the dielectric constant or the dissipation factor of the polymer composition but does as is indicated above teach the claimed polymer composition having the claimed polymer.  The dielectric constant and the dissipation factor of the polymer composition would result from the particular monomers and molecular weights of the polymers used in the polymer composition.  
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.I. 
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01.II. 
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). See MPEP 2112.I.
As Kubo in view of Van der Huizen teaches the same polymer having the same structure, the same monomers and the same molecular weights as is claimed, the polymer of Kubo in view of Van der Huizen would have the same claimed properties of the dielectric constant and dissipation factor. 
Concerning claim 27 Kubo in view of Van der Huizen does not particularly teach the gel content or the swell ratio of the polymer after curing with a curing agent. 
It should be noted that as is currently claimed the claim is drawn to a star branched block copolymer composition and not the cured polymer. 
The particular properties would depend on the curing agent used as well as the conditions and amount of curing which is performed on the polymer.  
The claim is given its broadest reasonable interpretation of a star block copolymer composition which is capable of being cured into a cured polymer having the claimed properties by some curing agent under some conditions. 
The gel content of the polymer would depend mostly on the amount of curing which the polymer undergoes but also on the molecular weight of the polymer as a whole. And the swelling ratio is dependent on the amount of curing and on the branched structure of the polymer. 
As is indicated above Kubo in view of Van der Huizen teaches the branched structure, monomers and molecular weight of the claimed polymer. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.I. 
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01.II. 
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). See MPEP 2112.I.
As Kubo in view of Van der Huizen teaches the same polymer having the same structure, the same monomers and the same molecular weights as is claimed, the polymer of Kubo in view of Van der Huizen would be capable of being cured into a cured polymer having the claimed properties and so would meet the claimed limitations. 
      Allowable Subject Matter
5.	Claims 18-23 are allowable over the prior art of record.
Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art or record does not teach or fairly suggest the claimed curable composition of claim 18.
The prior art of record also does not teach or fairly suggest the particularly combination of limitations of claims 13-15 which includes a particular block structure including particular combinations of monomer units. 
                                                                    Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
                                                                             Conclusion
7.	Claims 1-7, 9, 10-12, 16-17 and 27 are rejected. Claims 18-23 are allowable over the prior art of record. Claims 13-15 are objected to as being dependent from a rejected base claim. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L MILLER/Examiner, Art Unit 1763    

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763